DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1,3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim s 1-2, 6 of copending Application No. 16/816763 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 2,4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6 of copending Application No.  16/816763.  An artisan in the art would have selectively choose the shear strength at 100 C within the claimed range 2-20 MPa for experimentation.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kukino (2008/0286558) .
Regarding claims 1-2, Table 1, figures 1a-3 [0047-0089], Kukino discloses:   
Claim 1 A sheet 1 for sintering bonding, comprising: an electrically conductive metal containing sinterable particle (cBN); and a binder component (TiN, AlN, WC, CoWB), the sheet (See samples from Table 1, page 6) for sintering bonding before sintering has a shear strength measured in accordance with a SAICAS method (The oblique cutting is SAICAS method in figure 1), except for the temperature and pressure ranges, 23-1000C, of pressure range, 2- 40 MPa.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Kukino to teachings the shear strengths with the temperature ranges and the pressure ranges for routine experimentation as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	

It is noted, the specification contains no disclosure of either the critical nature of the claimed temperature and pressure ranges (23 to 100 degree Celsius of 2 to 40 MPa) of any unexpected results arising therefrom.  Where patentability is aid to be based upon particular chosen ranges or upon another variable recited in a claim, the applicant must show that the chosen ranges are critical.  (In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).)

Further, regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
Regarding claim 3, Table 1, figures 1a-3 [0047-0089], Kukino discloses:   
Claim 3 A sheet 1 for sintering bonding with a base material (cBN), having a laminated structure (layers 4,13,1,2) comprising a base material (cBN) and the sheet 1 for sintering bonding according to claim 1.  

Regarding claim 4, Table 1, figures 1a-3 [0047-0089], Kukino discloses:   
Claim 4 A sheet for sintering bonding with a base material, having a laminated structure (layers 1-2, 3-4, 13) comprising a base material (cBN) and the sheet 1  for sintering bonding according to claim 2.  

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okumura Honda (WO2017/086043) (translated document US Patent 10,998,484).

    PNG
    media_image1.png
    192
    650
    media_image1.png
    Greyscale

Regarding claims 1-2, Table 1, pages 5-16, figures 1-9, Honda discloses:   

Claim 1 A sheet 52 for sintering bonding, comprising: an electrically conductive metal containing sinterable particle; and a binder component, the sheet (Table 1, pages 5-16) for sintering bonding before sintering has a shear strength measured in accordance with a SAICAS method, except for the specific temperature and pressure ranges, 230C,1000C, of pressure range, 2MPa, 40 MPa.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of the shear strength with respect to the temperature and pressure ranges of Honda to teachings the shear strengths with the specific temperature ranges and the pressure ranges that fall within the claimed temperature range and pressure ranges through routine experimentation, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	

It is noted, the specification contains no disclosure of either the critical nature of the claimed temperature and pressure ranges (23 to 100 degree Celsius of 2 to 40 MPa) of any unexpected results arising therefrom.  Where patentability is aid to be based upon particular chosen ranges or upon another variable recited in a claim, the applicant must show that the chosen ranges are critical.  (In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).)

Further, regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
Regarding claim 3, Table 1, pages 5-16, figures 1-9, Honda discloses:   
Claim 3 A sheet 52 for sintering bonding with a base material, having a laminated structure (layers 26,22,24) comprising a base material and the sheet 52 for sintering bonding according to claim 1.  

Regarding claim 4, Table 1, pages 5-16, figures 1-9, Honda discloses:   
Claim 4 A sheet 52 for sintering bonding with a base material, having a laminated structure (layers 22,26) comprising a base material and the sheet 52  for sintering bonding according to claim 2.  

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
In the remarks, applicant alleges that Kukino fails to teach the bonding sheet to have a shear strength before sintering as claimed.  
The examiner respectfully disagrees with applicant’s allegation.  Although Kukino discloses the heating of the sheet for enabling the shear strength as disclosed, the property of the sheet before sintering possesses shear strength and an artisan is motivated through routine experimentation to select the ranges for the shear strength applying the temperature and pressure ranges as claimed.  Hence, applicant has not yet overcome Kukino.
	Therefore, the rejection of claims 1-4 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813